           Case 7:18-cv-04891-LMS Document 61 Filed 03/05/20 Page 1 of 5




UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
X.M., an Infant, by his Mother and Natural
Guardian, JUDITH DALEY, and JUDITH
DALEY, Individually,

                          Plaintiffs,                               l 8-cv-04891 (LMS)

        - against -

UNITED STATES OF AMERICA,


                          Defendants.
-----------------------------------------------------------X
             ORDER APPROVING SETTLEMENT ON BEHALF OF A MINOR

        On this   {o'./11 day of Marc:Ji            , 202-t) , the above referenced matter came on for
hearing and approval by the Comt as to the reasonableness of a settlement between the United

States of America and Plaintiffs        x.il M , _ , a minor, and WDITH DALEY,
Individually and as Mother and Natural Guardian of infant plaintiff X - M - .

Infant plaintiff X.           M - appeared through his counsel of record and his mother,

WDITH DALEY. Plaintiff JUDITH DALEY individually and as Mother and Natural Guardian

ofX,           M , _ appeared in person and through counsel of record.

        The complete and precise terms and conditions of the settlement are set forth in the

Stipulation for Compromise and Release of Federal Tort Claims Act Claims Pursuant to 28

U.S.C. §2677 (hereinafter "Stipulation"), attached hereto as EXHIBIT "A". The Comt has

reviewed the Stipulation, the plaintiffs' motion for approval of the settlement, and the documents

submitted in support of the motion, and heard plaintiffs' arguments in favor of the settlement.

The Court is fully informed of the specifics of the full and final terms and conditions of the

settlement, including the necessity of the approval by the Attorney General of the United States
          Case 7:18-cv-04891-LMS Document 61 Filed 03/05/20 Page 2 of 5




and the availability of funds in the account established by Congress for the payment of

settlement and judgments for claims cognizable under 42 U.S.C. §233(g) and 42 U.S.C. §233(k).

       The Court finds that the terms and conditions of this settlement, as set forth in the

Stipulation, are fair, reasonable, and in the best interests of the minor plaintiff. The Court further

finds that the terms and conditions of this settlement, as set fmih in the Stipulation, satisfy the

requirements of Local Civil Rule 83.2.

       IT IS THEREFORE ORDERED, ADJUDGED, and DECREED that the settlement, as set

fotih in EXHIBIT "A", is hereby approved. It is further Ordered that JUDITH DALEY, as

Mother and Natural Guardian o f X - M _ , a minor, is authorized and required to

sign the Stipulation, and any other documents that are necessary to consummate this settlement,

and to provide any information and documentation necessary for the purchase of the annuity

contract on behalfofX,_M_, a minor.

        IT IS FURTHER ORDERED, ADJUDGED, and DECREED that the settlement amount

of FOUR HUNURFD FffTY THOUSAND and 00/100 ($450,000.00) DOLLARS for a total

value, including Medical Indemnity Fund damages, of SEVEN HUNDRED TWENTY TWO

THOUSAND EIGHT HUNDRED THIRTY and 50/100 ($722,830.50) DOLLARS, shall be

distributed according to the terms and conditions of the Stipulation.

        IT IS FURTHER ORDERED, ADJUDGED, and DECREED that the attorneys' fees in

this action shall not exceed twenty-five percent (25%) of the settlement value including Medical

Indemnity Fund Damages. The Comi finds that the costs and expenses associated with the

litigation are $ I 4, I 52.48 and that such costs and expenses are fair, reasonable and necessary. It

is hereby further Ordered that such costs and expenses are approved and are to be paid as

provided in the Stipulation and this Order.
          Case 7:18-cv-04891-LMS Document 61 Filed 03/05/20 Page 3 of 5




        IT IS FURTHER ORDERED, ADJUDGED, and DECREED that plaintiffs are legally

responsible for any and all past, present, and future liens or claims for payment or

reimbursement, including any liens or claims for payment or reimbursement by Medicaid,

Medicare, or healthcare providers arising from the subject matter of the action against the United

States of America. The Court hereby Orders plaintiffs, by and through their attorneys, to satisfy

or resolve any and all such past, present, and future liens or claims for payment or

reimbursement asserted by any individual or entity, including Medicaid or Medicare. The Court

further Orders that plaintiffs, by and through their attorneys, provide to the United States of

America the information required by the Stipulation regarding the satisfaction or resolution of

such liens or claims for payment or reimbursement within the time specified in said Stipulation.

        IT IS FURTHER ORDERED, ADJUDGED, and DECREED that the following amounts

shall be distributed from the settlement proceeds as follows:

               a.      $14,152.48 to Sanocki Newman & Turret, LLP, as and for reimbursement

of disbursements expended;

               b.      $177,169.50 to Sanocki Newman & Turret, LLP as and for its attorneys'

fees;

               c.      $11,499.14 to New York State Department of Health, in full satisfaction

of the lien asserted on behalf of the New York State Medicaid Program;

               d.      $247,178.88 to purchase future periodic payments as follows:



A.      Guaranteed payments continuing for four (4) years only, providing $50,000.00
        per year, level income, with first payment commencing on 09/07/2034.

        Guaranteed payments continuing for eight (8) years only, providing $1,352.50
        per month, level income, with first payment commencing on 09/07/2038.
          Case 7:18-cv-04891-LMS Document 61 Filed 03/05/20 Page 4 of 5




       Guaranteed Lump Sum Payment of:

       $100,000.00 on 09/07/2046

       The total cost for this annuity: $247,178.88

Annuity Issuer: Pacific Life & Annuity Company
This annuity will be purchased and owned by the United States of America.

       IT IS FURTHER ORDERED, ADJUDGED, and DECREED that the structured

settlement payments listed above are based on current annuity rates. In the event that the total

purchase price of the annuity contract has changed by the date of purchase, the annuity payments

set forth above shall be adjusted either upward or downward so the purchase price of the annuity

contract shall be neither more nor less than Two Hundred Forty Seven Thousand One Hundred

Seventy Eight dollars and Eighty Eight cents ($247,178.88).

       IT IS FURTHER ORDERED, ADJUDGED, and DECREED, the defendant(s) and/or its

insurer(s) shall an-ange for the purchase of an annuity contract from Pacific Life & Annuity

Company, an A.M. Best Company rated A+, Class XV, and licensed to do business in the State




M-
of New York.

       IT IS FURTHER ORDERED, ADJUDGED, and DECREED, that in the event X -

             should die before receiving all future guaranteed periodic payments set forth above,

the remaining guaranteed payments shall be made to his Estate, or any such person or persons

that he may so designate in writing upon attaining the age of majority.

       IT IS FURTHER ORDERED, ADJUDGED, and DECREED that all sums set forth

herein constitute damages on account of personal physical injuries or physical sickness, within




                                                                                   M,_
the meaning of Section 104(a)(2) of the Internal Revenue Code.

       IT IS FURTHER ORDERED, ADJUDGED, and DECREED that plaintiffs and their

successors, heirs, executors, administrators, and assigns shall apply for X . .                    's
          Case 7:18-cv-04891-LMS Document 61 Filed 03/05/20 Page 5 of 5




enrollment in the Medical Indemnity Fund by submitting a complete and accurate application for

enrollment and any other documentation or information required for enrollment and by signing

any documentation required for enrollment. Plaintiffs and their successors, heirs, executors,

administrators, and assigns shall continue to provide the Fund any documentation, information

and signatures necessary for X _ _ M                  's continued enrollment in the Fund.

       IT IS FURTHER ORDERED, ADJUDGED, and DECREED that the Coutt will not

retain jurisdiction over the action against the UNITED STATES OF AMERICA or the

settlement, upon the Comt's approval of the Stipulation and dismissal of this action with

prejudice pursuant to the terms of the Stipulation.




                                                      HON.LISAM.
                                                      UNITED STAT S M GISTRATE JUDGE
                                                      Dated this _/d"1_ da )Jaccdri , ?.o
                                                      White Plains, New York
        Case 7:18-cv-04891-LMS Document 61-1 Filed 03/05/20 Page 1 of 13




UNITED STATES DISTRlCT COURT
SOUTHERN DISTRlCT OF NEW YORK

  X.M., An Infant by his Mother and Natural
  Guardian, JUDITH DALEY, and JUDITH
  DALEY, Individually,

                                  Plaintiffs,

                V.                                                    18 Civ. 4891 (LMS)

  UNITED STATES OF AMERJCA,

                                 Defendant.


   STIPULATION AND PROPOSED ORDER FOR COMPROMISE AND RELEASE OF
          FEDERAL TORT CLAIMS ACT CLAIMS PURSUANT TO 28 U.S.C. § 2677

           It is hereby stipulated by and between the undersigned Plaintiffs, X.M., an infant by his

mother and natural guardian Judith Daley, and Judith Daley, individually, (hereinafter

"Plaintiffs"), and the Defendant, United States of America, including its agents, servants, and

employees (hereinafter "United States"), collectively, "the Parties," by and through their

respective attorneys, as follows:

           1.         The Parties to this Stipulation for Compromise Settlement and Release of Federal

Tort Claims Act Claims Pursuant to 28 U.S.C. § 2677 (hereinafter "Stipulation") do hereby agree

to settle and compromise each and every claim of any kind, whether known or unknown, arising

directly or indirectly from the acts or omissions that ga've rise to the above-captioned action (the

"Action") under the terms and conditions set forth in this Stipulation.

           2.        This Stipulation is not, is in no way intended to be, and should not be construed as,

an admission ofliability or fault on the part of the United States, its agents, servants, or employees,

and it is specifically denied that they are liable to the Plaintiffs. This settlement is entered into by



                                                        Page 1 of13
X.M etal. v. United Stales, eta/., 18 Civ. 4891 (LMS)
Stipulation for Compromise Settlement and Release
         Case 7:18-cv-04891-LMS Document 61-1 Filed 03/05/20 Page 2 of 13




the Parties for the purpose of compromising disputed claims under the Federal Tort Claims Act
                                                       "
and avoiding the expenses and risks of further litigation.

           3.        The total Settlement Value of this action is SEVEN HUNDRED TWENTY TWO

THOUSAND EIGHT HUNDRED THIRTY and 50/100 ($722,830.50) DOLLARS (the

"Settlement Value") based on a payment by defendant United States in the amount of FOUR

HUNDRED FIFTY THOUSAND ($450,000.00) DOLLARS. The sum of FOUR HUNDRED

FIFTY THOUSAND ($450,000.00) DOLLARS (the "Settlement Amount") shall be sent by

electronic funds transfer ("EFT") to the Kipnes Crowley Group LLC, Settlement Trust Account

(the "Settlement Trust Account").

           4.        As soon as practicable after counsel ofrecord for the United States receives (i) this

Stipulation signed by all Parties to said document and approved by the Court; (ii) an Order

approving the settlement on behalf of X.M.; and (iii) the Social Security number or tax

identification number of the Plaintiffs and their attorneys as well as wire instructions, counsel for

the United States will request that Kipnes Crowley Group LLC distribute the Settlement Amount

from the Settlement Trust Account as set forth below:

          A. On behalf of Plaintiffs, Kipnes Crowley Group LLC will distribute the Settlement

          Amount as follows:

          i.         Kipnes Crowley Group, LLC will issue a check in the amount of One Hundred

          Ninety One Thousand Three Hundred Twenty One Dollars and Ninety Eight Cents

          ($191,321.98) (hereinafter "Upfront Cash") made payable to Sanocki Newman & Turret,

          LLP and Judith Daley, and will deliver said check to Sanocki Newman & Turret, LLP to

          hold until such time as the court has endorsed and docketed a Stipulation of Dismissal

          executed by the parties pursuant to Fed. R. civ. P. 41(a) to dismiss this action against the


                                                           Page2 of13
XM etal. v. United States, eta!., IS Civ, 4891 (LMS)
Stipulation for Compromise Settlement and Release
            Case 7:18-cv-04891-LMS Document 61-1 Filed 03/05/20 Page 3 of 13




             United States with prejudice, with each party to bear its own costs, expenses, and fees ,and

             the District court not retaining jurisdiction over plaintiffs' claims against the United States

             for any purpose.

             ii.        K.ipnes Crowley Group, LLC will issue a check in the amount of Eleven Thousand

            Four Hundred Ninety Nine Dollars and Fourteen Cents ($11,499.14) made payable to New

            York State Department of Health, in full satisfaction of the lien asserted on behalf of the

            New York State Medicaid Program, and will deliver said check to New York State

            Department of Health. P.O. Box 415874, Boston, MA 02241-5874;

            iii.       Kipnes Crowley Group LLC will pay to an annuity company, rated at least A+ by

            A.M. Best rating service, the sum of Two Hundred Forty Seven Thousand One Hundred

            Seventy Eight and Eighty Eight Cents ($247,178.88) to purchase the annuity contract

            described below.

            B. The United States, through K.ipnes Crowley Group, will purchase an annuity contract,

            which shall be subject to the terms and conditions set forth in paragraph 5 below, providing

            for the following certain payments:

                    Guaranteed payments continuing for four (4) years only, providing $50,000.00 per

                    year, level income, with first payment commencing on 09/07/2034.

                    Guaranteed payments continuing for eight (8) years only, providing $1,352.50 per

                    month, level income, with first payment commencing on 09/07/2038.

                    Guaranteed Lump Sum Payment of: $100,000.00 on 09/07/2046

The above payments shall be made payable to X.M, and may be mailed or transmitted by electronic

funds transfer to an account established on his behalf. In the event the total purchase price of the

annuity contract has changed by the date of purchase, the annuity payments set forth in this


                                                          Page3 of13
XM. et al. v. United States, et al,, 18 Civ. 4891 (LMS)
Stipulation for Compromise Settlement and Release
           Case 7:18-cv-04891-LMS Document 61-1 Filed 03/05/20 Page 4 of 13




 subparagraph shall be adjusted either upward or downward so the purchase price of the annuity

 contract shall be neither more nor less than Two Hundred Forty Seven Thousand One Hundred

 Seventy Eight Dollars and Eighty Eight Cents ($247,178.88). Upon the death of X.M., any

 payments remaining shall be paid to the Estate of X.M. or to a person designated by him npon

 attaining age of majority, provided that any such designation is in a form acceptable to the annuity

 company and the United States.

            5.         In consideration for purchasing the annuity contracts described above, the

Plaintiffs stipulate and agree to the following terms and conditions:

            a. The parties agree that plaintiffs and their heirs, executors, administrators, or assigns

                 shall notify the annuity company and the United states of the death of X.M., a minor,

                 within five (5) days of the date of death and shall provide to the annuity company and

                 the United States a certified death certificate within ten (10) days of the date of death.

            b. The parties stipulate and agree that the United States' only obligation with respect to

                 said annuity contract and any annuity payments therefrom is to purchase the annuity

                 contract, and they further agree that the United States does not guarantee or insure any

                 of the annuity payments. The parties further stipulate and agree that the United States

                 is released from any and all obligations with respect to the annuity contract and annuity

                 payments upon the purchase of the annuity contract.

           c. The parties stipulate and agree that the annuity company that issues the annuity contract

                 shall at all times have the sole obligation for making all annuity payments, and the

                 obligation of the annuity company to make each annuity payment shall be discharged

                 upon the mailing of a valid check, a direct deposit, or an electronic deposit, in the

                 amount of such payment to the address or account designated by the party to whom the


                                                         Page 4 of13
XM et al. v. United States, et al., 18 Civ, 4891 (LMS)
Stipulation for Compromise Settlement and Release
         Case 7:18-cv-04891-LMS Document 61-1 Filed 03/05/20 Page 5 of 13




                payment is required to be made under the Stipulation. Payments lost or delayed

                through no fault of the annuity company shall be promptly replaced by the annuity

                company issuing the payment

          d. The parties stipulate and agree that the annuity payments cannot be assigned,

                accelerated, deferred, transferred, increased, or decreased by the parties, that no part of

                any annuity payments called for herein or any assets of the United States are subject to

                execution or any legal process for any obligation in any manner, and that the plaintiffs

                shall not have the power or right to sell, assign, mortgage, encumber, transfer or

                anticipate said annuity payments, or any part thereof, by assignment or otherwise.

           6.        Plaintiffs stipulate and agree that they are legally responsible for any and all past,

present, and future liens or claims for payment or reimbursement, including any past, present, and

future liens or claims for payment or reimbursement by private insurance companies, Medicaid,

or Medicare, arising from the injuries that are the subject matter of this Action. Plaintiffs stipulate

and agree that they will satisfy or resolve any and all past, present, and future liens or claims for

payment or reimbursement asserted by any individual or entity, including private insurance

companies, Medicaid, or Medicare. Plaintiffs and their attorney represent that, as of the date they

sign this stipulation, they have made a diligent search and effort to determine the identity of any

individual or entity that has or may have a lien or claim for payment or reimbursement arising

from the injuries that are the subject matter of this action, and have not identified any such liens

or claims. In the event any claim for payment or reimbursement is identified in the future, Plaintiffs

and their attorney agree that, no later than thirty (30) days from the date the lien or claim for

payment or reimbursement is paid or resolved by Plaintiffs, they will provide to the United States

evidence that said lien or claim has been satisfied or resolved and that said lienholder or claimant


                                                         Page 5 of13
XM et al. v. United States, et al., 18 Civ. 4891 (LMS)
Stipulation for Compromise Settlement and Release
            Case 7:18-cv-04891-LMt Document 61-1 Filed 03/05/20 Page 6 of 13




 has waived and released such lien or claim. The evidence required by the terms of this Paragraph

 may be satisfied by a letter from Plaintiffs' attorney representing to counsel for the United States
                                                      I

                                     '
 that such lien or claim has been satisfied or resolved and that the lienholder or claimant has waived

 and released such lien and claim. [

            7.         In consideration for the United States agreeing to settle this action on the terms and

 conditions of this Stipulation, plaintiffs and their successors, heirs, executors, administrators, and

 assigns do hereby accept the terms and conditions of the Stipulation in full settlement, release and

 satisfaction of any and all claims, demands, rights, and causes of action of whatsoever kind and

nature, including any future claim! for wrongful death and any claims for fees, interest, costs, and

 expenses, arising from, or by reasJn of, any and all known and unknown, foreseen and unforeseen,
                                                      I
                                  ' or damage to property, and the consequences thereof, which
bodily and personal injuries, death,

plaintiffs or their heirs, executors, administrators, or assigns may have or hereafter acquire against

the United States, its agents, servants, and employees (including individuals and entities covered
                                                   I
by 42 U.S.C. § 233) on account of the same subject matter that gave rise to the above-captioned

action.

           8.         Plaintiffs and theit' successors, heirs, executors, administrators, and assigns do
                                                  :
                                                  '
hereby agree to reimburse, inderhnify, and hold harmless the United States, and any agency,

department, agent, official, and employee of the United States, from any and all such causes of

action, claims, rights, or subrogated interests arising directly or indirectly from the subject matter

of this Action, and the payment of the Settlement Amount to Plaintiffs, including any claims

arising from the assignment of claims and liens upon the settlement proceeds, and further agrees

to reimburse or advance, at the option of counsel for the United States, any expense or cost that




                                                          Page6 of13
XM et al. v. United States, et al., 18 Civ. 4891 (LMS)
Stipulation for Compromise Settlement and Release

                                                  I
          Case 7:18-cv-04891-LMS Document 61-1 Filed 03/05/20 Page 7 of 13




may be incurred incident to or resulting from such further litigation or the prosecution of claims

by Plaintiffs against any third party.

          9.         This compromise settlement is specifically subject to each of the following

conditions:

          a.         The terms, conditions, and requirements of this Stipulation are not severable and

the failure to agree, fulfill, or comply with any term, condition, or requirement renders the entire

Stipulation and the compromise settlement null and void, and the case will be remanded to Court

for trial or further proceedings.

                 b. Plaintiffs will obtain at their expense an order (the "Order") by this Court approving

     the terms of the settlement on behalf of X.M., an infant. The terms of such Order must be

     approved by the United States prior to the Order's being submitted to the Court and the Order

     signed by such Court cannot be changed by the Court or Plaintiffs without the prior written

     consent of the United States. Plaintiffs agree to obtain such Order in a timely manner.

     Plaintiffs further agree that the United States may void this settlement at its option in the event

     such Order is not obtained in a timely manner. In the event Plaintiffs fail to obtain such Order

     or such Order they obtain fails to comply with the terms and conditions of this paragraph, the

     entire Stipulation and the compromise and settlement are null and void, and the case will be

     remanded to Court for trial or further proceedings.

                 c. The payment of the Settlement Amount is subject to there being sufficient funds in

     the account established pursuant to 42 U.S.C. § 233(k) to pay the settlement in its entirety.

           10.       Subject to the terms and conditions set forth in Paragraph 8 above, Plaintiffs'

attorneys agree to distribute the Settlement Amount to Plaintiffs after first paying or resolving any




                                                       Page 7 of13
XM eta!. v. United States, eta/., 18 Civ. 4891 (LMS)
Stipulation for Compromise Settlement and Release
          Case 7:18-cv-04891-LMS Document 61-1 Filed 03/05/20 Page 8 of 13




lien or claim for reimbursement or payment for which Plaintiffs have agreed to be legally

responsible under the terms of this Stipulation pursuant to Paragraph 6, above.

           11.        The Parties agree that this Stipulation, including all the terms and conditions of this

compromise settlement and any additional agreements relating thereto, may be made public in

their entirety, and plaintiff expressly consents to such release and disclosure pursuant to 5 U.S.C.

§ 552a(b).

           12.        The Parties agree that any attorney's fees owed by plaintiffs in their FTCA action

against the United States shall not exceed 25 percent of the Settlement Value, as defined in

Paragraph 3. See 28 U.S.C. § 2678. The Parties further agree that any such attorney's fees, along

with any costs and expenses of said action against the United States and any costs, expenses, or

fees associated with obtaining any court approval of this settlement, shall be paid out of the

Settlement Amount received and not in addition thereto.

           13.        It is contemplated that this Stipulation may be executed in several counterparts,

with a separate signature page for each party. All such counterparts and signature pages, together,

shall be deemed to be one document.

           14.        The Parties understand and agree that a facsimile or pdf copy of signatures may be

presented to the Court with the same force and effect as original signatures.

           15.        The Parties understand and agree that this Stipulation contains the entire agreement

between them, and that no statements, representations, promises, agreements, or negotiations, oral

or otherwise, between the Parties or their counsel that are not included herein shall be of any force

or effect.




                                                          Page 8 of13
XM. et al. v. United States, et al., 18 Civ. 4891 (LMS)
Stipulation for Compromise Settlement and Release
         Case 7:18-cv-04891-LMS Document 61-1 Filed 03/05/20 Page 9 of 13




 Executed this        )¥~           day of     f!et.< (~020.
            GEOFFREY S. BERMAN
            United States Attorney for the
            Southern District ofNew York



BY:
            Arastu K. Chaudhury
            Assistant United States A omey
            86 Chambers Street
            New York, New York 10007
            Telephone: (212) 637-2633
            Facsimile: (212) 637-2750
            E-mail: arastu.chaudhury@usdoj.gov

            Attorney for the United States




                                                             Page 9 of13
X,J.1. et al, v. United States, et al,, 18 Civ. 4891 (LMS)
Stipulation for Com~romise Settlement and Rele!i!!e
        Case 7:18-cv-04891-LMS Document 61-1 Filed 03/05/20 Page 10 of 13




Executed this_)_ day of                    f1tt2,d1, 2020.



By:
          Jo 1u Fogel, Esq.
          22 roadway, 8th Floor
          New York, NY 10007
          Telephone: (212) 962-1190
          E-mail: jfogel@sntlawfirm.com

          Attorney for the Plaintiffs




                                                         Page 10 of 13
XM et al. v. United States, et al., 18 Civ. 4891 (LMS)
Stipulation for Compromise Settlement and Release
Executedthis_~f_')_dayof P~.:!(~019.

X.M., A MfNOR



By:     SlLc~IJk                    fl&
            Judith Daley, 11s mother a[ld nalur<!l guardian
            ofX.M., a minor


On the J!i_ day of               .Veu,.,k~-'1n
                                 the year 2019, before me, the undersigned, personally appeared
JUDITH DALEY, personally known to me or proved to me on the basis of satisfactory evidence
to be the individual whose name is subscribed to the within instrument and acknowledged to me
that she executed the same in her capacity, and that by her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed the instrument.




                   N        Joshua FogeJ
                    ata,y Public, S!ate·of New York
                         . Na, 02F08144605        ··
                  · Quai,n~ In New York Cou
                  ~mm,ss,on Expir~s June 1si~




                                                           Page/Jof!)
X.M. et al. v, Unfled States, et al., 18 Clv. 4891 (LMS)
Stipulatiori for Compromise Settlement artd Release
  Executed this           I,)       day   offcc.4 ~19.
  JUDITH DALEY, INDIVIDUALLY




\_ udith bal¢y, Individually .



 Oh the_._13· day of .Ytil,ce,uhr'
                             I  in the year 2019, before me, the undersigned, personally appeared
 JUDITH DALEY, personally known to me or proved to me on the basis of satisfactory evidence
 to be the individual whose name is subscribed to the within instrument and acknowledged to me
 that she executed the same in her capacity, and that by her signature on the instrument, the
 individual, or the person upon behalf of which the individual acted, executed the instrument.




                  JoshuaFogill
         Notary Public, Sta.ta of New York
                No. 02F06144605
          Qualified In New York County .
        eomrnisslon Explr$i; Jun~ 15, 202.2




 X.M. et ol. v. United Stoles, er ill.• 18 Civ, 4891 (LMS)
 Stipulation for Compromise Settlement and Release
Executed this 2,4~ day                 of:K'..b, ,2020.
K.IPNES CROWLEY GROUP LLC



    ~~-----
 ~/'2 .
ToddK.ipnes



On the2.~ay               gfitQ\NlI~in
                                 the year 2020, before m~, the under$igned, personally appeared
TODD KlFNES, personaJly kllown to me or proved to me on. the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and acknowledged to me that
she executed the same in her capacity, and that by her signature on the instrument, the individual,
or the person upon behalf of which the individual acted, executed the instrument.




                  ALEXIS M. CRUZ
        NOTARY PUBLIC, STA.TE OF NEW YORK
            Registntion No, 01CR6l41706
           Qualified in We,tchostor County
        Commsion El<prn Scp~mbcr 19, 20 7.?.




                                                           Page 13 of 13
XM, et '11, v, Un/ltd States, et at., 18 Civ. 4891 (LMS)
Stipulation for Compromise Seltlemenl and Release
